Citation Nr: 0914384	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the Veteran is competent to handle the disbursement 
of his funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claim of competency, the Veteran testified 
at a hearing at the RO in February 2009 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the claim on appeal, the Board finds that 
additional development is required.  

The Veteran is currently service connected for post-traumatic 
stress disorder (PTSD), which has been rated as totally, 
i.e., 100-percent disabling effectively since December 22, 
1989.

In the February 2005 rating decision at issue in this appeal, 
the RO determined the Veteran's mental illnesses (referring 
to the combination of his PTSD and organic brain syndrome 
(OBS), which, though not service connected, is also rated as 
100-percent disabling) render him incompetent to receive and 
manage the disbursement of his VA benefits.  See 38 C.F.R. 
§ 3.353 (2008).



According to his hearing testimony and other evidence on 
file, it appears that a credit union and fiduciary have been 
handling the Veteran's VA funds.  

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  See 38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds without limitation, this doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. §§ 3.102, 4.3.

The regulation governing incompetency determinations requires 
notice to the beneficiary, in this case, the Veteran, unless 
the beneficiary has been declared incompetent by a court of 
competent jurisdiction.  38 C.F.R. § 3.353(e).  

As a preliminary note, the RO first notified the Veteran of 
its proposed action of deeming him incompetent for VA 
purposes in an April 1996 rating decision.  The RO then rated 
him incompetent for VA purposes in a subsequent, 
October 1996, rating decision.  38 C.F.R. § 3.353(e).  The RO 
more recently conducted a special review of the file in 
November 2004 and, following that, the February 2005 rating 
decision at issue continued to rate the Veteran incompetent 
for VA purposes. 



There are conflicting medical opinions of record, however, as 
to whether the Veteran is still incompetent.  On the one 
hand, a January 2005 VA mental health compensation examiner 
diagnosed the Veteran with dementia secondary to 
alcohol abuse, as well as PTSD.  The examiner assigned a low 
Global Assessment of Functioning (GAF) score of only 35 
because, in his estimation, the Veteran continues to 
experience hallucinations on a daily basis.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  According to the DSM-IV, a GAF score of only 35 
indicates the Veteran has some impairment in reality testing 
or communication OR major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood.  
The January 2005 VA examiner concluded the Veteran is still 
incompetent to manage his VA funds.  The examiner added that 
any fiduciary that may be appointed should be an objective 
individual who is not a family member, which, as mentioned, 
apparently since has been accomplished.  

In contrast, a March 2005 letter from a VA treating physician 
states the Veteran has continued to manage his own affairs, 
is seen regularly in the PTSD treatment clinic, and has 
exhibited no problems involving finances or poor judgment in 
regard to life decisions now or in the recent past.

And somewhat in between these two competing extremes, a June 
2005 RO Field Examination provided ambiguous findings, 
indicating the Veteran may have capacity to manage his funds 
and asking that his claim to be rated competent be 
reconsidered.  Lay statements from family and friends further 
support his claim of ability to manage his own funds, 
although there apparently is a prior pattern and history of 
mismanagement of funds by the Veteran knowingly or 
unknowingly giving money to family and friends or being taken 
advantage of that initially prompted the finding of 
incompetency.  

Consequently, the Board is presented with conflicting medical 
opinions and other evidence of record that clouds the issue 
of whether the Veteran is still incompetent.  Some of this 
evidence indicates he is still incompetent, whereas some of 
it refutes this notion.  The Board cannot resolve this 
conflict without further medical comment concerning the 
matter, especially since this appeal has been ongoing for 
several years with the unfortunate consequence that another 
VA examination is needed to determine the current severity of 
the Veteran's mental health disabilities (both the PTSD and 
OBS/dementia).  His last VA mental health examination was in 
January 2005, so over four years ago.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for an appropriate VA 
examination to assess the current status of his mental 
health, and in particular, his mental capacity to 
contract or manage his own affairs, including the 
disbursement of funds without limitation.  Medical 
indication is especially needed as to whether the 
Veteran's service-connected PTSD - rated 100-percent 
disabling, and his OBS/dementia, which, though not 
service connected, is also rated as 
100-percent disabling, are so severe as to preclude him 
from effectively receiving and managing the disbursement 
of his VA funds.  He is hereby advised that failure to 
report for this scheduled VA examination, without good 
cause, may have adverse consequences on this claim.  The 
examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.



2.	Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


